11 So.3d 461 (2009)
Michele PRICE, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D08-1817.
District Court of Appeal of Florida, Fifth District.
June 19, 2009.
Michele Price, Palm Coast, pro se.
Kristy J. Gavin, of Gobelman, Love, Gavin, Wasilenko & Broughan, L.L.C., Jacksonville, for Appellee, Flagler County School Board.
No Appearance for Appellee, Unemployment Appeals Commission.
MONACO, J.
The appellant, Michele L. Price, appeals an order of the Unemployment Appeals Commission that affirmed the finding of the Appeal Referee to the effect that Ms. Price voluntarily left her employment without good cause. As a result, she was denied unemployment benefits. We affirm.
The determination that an employee left employment voluntarily and whether she did so without good cause are questions of fact. Brown v. Unemployment Appeals Comm'n., 820 So.2d 457 (Fla. 5th DCA 2002). Moreover, the factual determinations of an appeal referee are ordinarily presumed to be correct. Smith v. Unemployment Appeals Comm'n., 823 So.2d 873 (Fla. 5th DCA 2002). Thus, if there is substantial competent evidence in the record to support the findings of the referee, and in particular the finding that Ms. Price voluntarily left her employment without good cause, this court must affirm. Brown, 820 So.2d at 458.
In the present case the record fully supports the finding of the referee that Ms. Price voluntarily left her employment without good cause. Accordingly, we affirm.
AFFIRMED.
PALMER, C.J., and LAWSON, J., concur.